Case 3:17-cv-00883-JLS-BLM Document 87 Filed 01/24/20 PageID.2513 Page 1 of 3




   1
       HAYES PAWLENKO LLP
       MATTHEW B. HAYES (SBN 220639)
   2   mhayes@helpcounsel.com
   3   KYE D. PAWLENKO (SBN 221475)
       kpawlenko@helpcounsel.com
   4
       595 E. COLORADO BLVD., SUITE 303
   5   PASADENA, CA 91101
       (626) 808-4357; FAX (626) 921-4932
   6

   7   Attorneys for Plaintiff
       EMILY HOWELL
   8

   9
                            UNITED STATES DISTRICT COURT
  10
                         SOUTHERN DISTRICT OF CALIFORNIA
  11
       EMILY HOWELL, an individual on        )       Case No.: 17cv883-JLS (BLM)
  12   behalf of herself and others similarly)
       situated,                             )
                                             )
  13
                                             )       NOTICE OF MOTION AND
  14                            Plaintiff,   )       MOTION FOR PRELIMINARY
       v.                                    )       APPROVAL OF CLASS AND
  15                                         )
       ADVANTAGE RN LLC; an Ohio             )       COLLECTIVE ACTION
  16   limited liability company; and DOES 1 )       SETTLEMENT
       to 10 inclusive,                      )
  17                                         )
                                Defendants. )        Date: March 5, 2020
  18   _______________________________               Time: 1:30 p.m.
       _____
  19
                                                     Courtroom: 4D (Fourth Floor)

  20

  21

  22

  23

  24

  25

  26

  27

  28
       NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
       COLLECTIVE ACTION SETTLEMENT
                                                 0
Case 3:17-cv-00883-JLS-BLM Document 87 Filed 01/24/20 PageID.2514 Page 2 of 3




   1
       TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

   2
             PLEASE TAKE NOTICE THAT, on March 5, 2020 at 1:30 p.m. in the

   3
       above-captioned Court, located at 221 West Broadway, San Diego, California

   4
       92101, Courtroom 4D (fourth floor), the Honorable Janis L. Sammartino presiding,

   5   Plaintiff Emily Howell (“Plaintiff”) will and hereby does move for entry of an
   6   Order:
   7         1. Preliminarily approving the terms of the Joint Stipulation and Settlement
   8            Agreement (“Settlement”) – which is submitted concurrently herewith as
   9            Exhibit 2 to the Compendium of Evidence – as fair, reasonable, and
  10            adequate;
  11         2. Approving the manner and content of the notice of settlement prescribed
  12            by the Settlement as constituting the best notice practicable under the
  13            circumstances and in compliance with the requirements of due process;
  14         3. Appoint ILYM Group, Inc. (“ILYM”) as the settlement administrator and
  15            directing ILYM to disseminate notice in accordance with the Settlement;
  16            and
  17
             4. Scheduling a final fairness hearing on the question of whether the
  18
                proposed Settlement should be finally approved.
  19
             The motion is unopposed by Defendant and will be based on this Notice, the
  20
       Memorandum of Points & Authorities filed concurrently herewith, the
  21
       Compendium of Evidence filed concurrently herewith, the records on file in this
  22
       action, and any additional arguments or evidence presented to the Court in advance
  23
       of the hearing.
  24
       DATED: January 24, 2020                     HAYES PAWLENKO LLP
  25

  26                                               By:/s/Matthew B. Hayes
                                                      Matthew B. Hayes
  27
                                                      Attorneys for Plaintiff
  28
       NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
       COLLECTIVE ACTION SETTLEMENT
                                               1
Case 3:17-cv-00883-JLS-BLM Document 87 Filed 01/24/20 PageID.2515 Page 3 of 3




   1
                                    PROOF OF SERVICE

   2         I work in the aforesaid county, State of California; I am over the age of 18
   3   years and not a party to the within action; my business address is 595 E. Colorado
       Blvd., Suite 303, Pasadena, CA 91101.
   4

   5          On January 24, 2020, I served NOTICE OF MOTION AND MOTION
       FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE
   6
       ACTION SETTLEMENT on the interested parties in this action by delivering it
   7   to their counsel:
   8
             CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
   9         Kenneth D. Sulzer
             Sarah Kroll-Rosenbaum
  10
             2029 Century Park East
  11         Suite 1100
             Los Angeles, CA 90067
  12

  13   X      BY ECF. The foregoing document was uploaded to the Electronic Case
  14
       Filing (“ECF”) system of the United States District Court for the Southern District
       of California thereby causing such documents to be electronically mailed to the
  15   above-referenced recipients who are registered for service via ECF in this case.
  16
              I declare under penalty of perjury under the laws of the State of California
  17
       that the foregoing is true and correct.
  18
             Executed on January 24, 2020 at Los Angeles County, California.
  19

  20

  21
                                                    /s/Matthew B. Hayes
  22                                                Matthew B. Hayes
  23

  24

  25

  26

  27

  28
       NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
       COLLECTIVE ACTION SETTLEMENT
                                                2
